DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
Regarding Claim 7:
In Line 11: After “gate dielectric layer,”, delete the superfluous comma.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 8-15 are also rejected for depending from rejected base Claim 7.
The examiner initially points out that because the instant continuation application claims priority to parent case App. No. 15/803,486, all instant claims are treated as “new” for the purposes of assessing new matter.  (See MPEP § 2163 II teaching “[t]o comply with the written description requirement of 35 U.S.C. 112(a)…, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure.”)
-Regarding Claim 7 at Lines 5-7 & 11-16, the limitations “the first work-function layer [e.g. 266A of n-type transistor 200A; see applicant’s Fig. 22] having a first proportion of a first crystalline orientation and a first proportion of a second crystalline orientation… the second work-function layer [e.g. 266B of p-type transistor 200B] having a second proportion of the first crystalline orientation and a second proportion of the second crystalline orientation…  7wherein the first proportion [again of 266A of n-type transistor 200A] of the first crystalline orientation is greater than the second proportion [again of 266B of p-type transistor 200B] of the first crystalline orientation” is not supported by the originally filed application.
Specifically, while the instant specification does teaches generally that n-type and p-type transistors may include distinct work-function layers exhibiting different proportions of first and second crystalline orientations (see ¶ [0034-35 & 55-58] of the instant Specification filed 10/12/2020), the originally filed application fails to teach or suggest the specifically claimed scenario wherein an n-type transistor includes a work-function layer having a first proportion of a first crystalline orientation that is greater than that of a p-type transistor.  In other words, applicant’s original disclosure merely teaches a genus, while the instant Claim 7 recites a species of the genus, which the original disclosure fails to reasonably teach.
Regarding new or amended claims, MPEP § 2163 II(A)(3)(b) states that “When an explicit limitation in a claim ‘is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation [emphasis examiner’s]’”.  
In the instant case, the examiner submits that the limitation of Claim 7 supra is neither present in applicant’s original written description, nor is there anything in the instant application that would lead one of ordinary skill in the art to believe that the description requires the limitations of Claim 7.  Consequently, Claim 7 must be rejected as lacking adequate written description.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-15 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 8-15 & 19 are also rejected for depending from an indefinite base claim.
Regarding Claim 7:
In Lines 5-7: The limitation of “the first work-function layer having a first proportion of a first crystalline orientation and a first proportion of a second crystalline orientation” creates confusion because the “first proportion[s]” as claimed do not comport with a “proportion” as described in applicant’s Specification.  
Specifically, applicant’s Specification (see ¶ [0056]) teaches that “the first proportion is a ratio between the amount of the first crystalline orientation present in the work-function material of the n-type transistor and the amount of the second crystalline orientation present in the work-function material of the n-type transistor” [emphasis examiner’s].  Therefore, applicant’s own disclosure informs us that a “proportion” requires a comparative relationship between two different quantities (e.g. in applicant’s case, those two different quantities are the “first crystalline orientation” and the “second crystalline orientation”).  However, the “first proportion of a first crystalline orientation” of Claim 7 supra confusingly (and illogically) recites a proportion involving only a single quantity – which cannot reasonably fulfill a “proportion” as defined by the applicant. 
Based on the instant application, for examination purposes this limitation will be interpreted as “the first work-function layer having a first proportion of a first crystalline orientation and a second crystalline orientation”.
In Lines 11-13: For the same reasons detailed supra, the limitation “the second work-function layer having a second proportion of the first crystalline orientation and a second proportion of the second crystalline orientation” is treated similarly as the claimed “first work-function layer having a first proportion…”
		Accordingly, based on the instant application, for examination purposes this limitation will be interpreted as “the second work-function layer having a second proportion of a first crystalline orientation and a second crystalline orientation”.

Regarding Claim 8, the limitation “wherein the first proportion of the second crystalline orientation is less than the second proportion of the second crystalline orientation” similarly renders this claim indefinite for the same reasons detailed in the indefiniteness rejection of Claim 7 supra, and by virtue of the dependence of Claim 8 therefrom.

Regarding Claim 18, the limitation “wherein the first work-function layer has a first proportion of a second crystalline orientation and the second work-function layer has a second proportion of the second crystalline orientation” similarly renders this claim indefinite for the same reasons detailed in the indefiniteness rejection of Claim 7 supra.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2011/0108924 to Suzuki et al. (from hereinafter Suzuki) in view of U.S. Pre-Grant Pub. 2016/0225675 to Shen et al. (from hereinafter Shen), and as further evidenced by Non-Patent Literature (NPL) “Gate Sizing: FinFETs vs 32nm Bulk MOSFETs” to Swahn et al. (from hereinafter Swahn).
Regarding Claim 1, Suzuki teaches a semiconductor device (e.g. Figs. 1, 8, 10-14 & [0009-22 & 81-94]; see Fig. 10 reproduced below for convenience) comprising:
an n-type transistor (e.g. NMOS 106; see ¶ [0038-40]) comprising:
a first semiconductor channel (e.g. 103; see [0039-40]) in a substrate (e.g. 101; see [0039-40]);
a first gate dielectric layer (e.g. 115; see [0040]) over the first semiconductor channel (103); and
a first work-function layer (e.g. 303; see Figs. 10-11 & ¶ [0081]) over the first gate dielectric layer (115); and
a p-type transistor (e.g. PMOS 105; see [0038-41]) comprising:
a second semiconductor channel (e.g. 102; see [0039-41]) in the substrate (101);
a second gate dielectric layer (e.g. 109; see [0041]) over the second semiconductor channel (102); and
a second work-function layer (e.g. 302; see [0081]) over the second gate dielectric layer (109), wherein the first work-function layer (303) and the second work-function layer (302) comprise a same work-function material (e.g. TiN; see [0081]), and wherein the first work-function layer (303) has a first proportion of crystalline orientations (e.g. “(111)” orientation; see ¶ [0081 & 94]) and the second work-function layer (302) has a second proportion of crystalline orientations (see [0081] teaching TiN film 302 having (111)/(200) crystallinity orientation ratio of 1.5 or more; see also ¶ [0087-88 & 94] detailing how chamber volume and/or deposition pressure may be adjusted to optimize different crystalline-orientation ratio of TiN films for PMOS devices).

    PNG
    media_image1.png
    568
    895
    media_image1.png
    Greyscale


Suzuki may not explicitly teach that the first (103) and second (102) semiconductor channels each comprise fins protruding from the substrate (101).
Shen does teach a similar method (see Figs. 1-9) comprising:
forming an n-type transistor (e.g. nFET 201; see Fig. 8 & ¶ [0024]) comprising: 
forming a first semiconductor fin (e.g. any fin(s) 101; see ¶ [0022]) protruding from a substrate (e.g. 204; see ¶ [0024]); 
forming a work-function material layer (e.g. TiN 209; see Fig. 2 & ¶ [0002, 24]); and
-	forming a p-type transistor (e.g. pFET 203; see ¶ [0024]) comprising: 
forming a second semiconductor fin (e.g. any fin(s) 101; see ¶ [0022]) protruding from the substrate (204); and 
forming the work-function material (e.g. TiN 209; see Fig. 2 & ¶ [0002, 24]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the planar CMOS device of Suzuki as a FinFET device, because Shen demonstrates that FinFET and planar CMOS technology are art-recognized equivalents used for the same purpose as semiconductor transistor devices (see MPEP § 2144.06).
Furthermore, NPL Swahn also provides further motivation, teaching that FinFETs exhibit the obvious advantage of faster switching over planar or bulk devices (see pg. 528).

Regarding Claim 2, Suzuki teaches the semiconductor device of claim 1, wherein the work-function material (of 301-303) comprises TiN (see ¶ [0081]).

Regarding Claim 3, Suzuki, Shen, and Swahn teach the semiconductor device of claim 1, wherein the work-function material (e.g. TiN; see Suzuki [0081]/Shen [0002]) comprises a dopant (e.g. fluorine (F); see Shen [0002]), wherein the dopant (e.g. fluorine) has a greater concentration in first regions (e.g. regions having “(111)” orientation; see Suzuki [0054-59]) of the work-function material (e.g. TiN) having a first crystalline orientation (e.g. “(111)” orientation; see Suzuki [0081]) than in second regions (e.g. regions having “(200)” orientation; see Suzuki [0054-59]) of the work-function material (e.g. TiN)  having a second crystalline orientation (e.g. “(200)” orientation; see Suzuki [0081]).
(See also Suzuki [0054-59] teaching respective diffusive properties of (111) and (200) orientations; these claimed dopant concentrations and other material properties are further evidenced by the substantially identical nature of Suzki’s TiN films 303/302 and applicant’s TiN films 266A/B [compare with applicant’s instant Spec. at [0033-39]; see also MPEP § 2112 for discussion of inherent properties)

Regarding Claim 4, Suzuki, Shen, and Swahn teach the semiconductor device of claim 3, wherein the dopant is fluorine (e.g. fluorine (F); see Shen [0002]).

Regarding Claim 5, Suzuki teaches the semiconductor device of claim 3, wherein the first crystalline orientation is (111) and the second crystalline orientation is (200) (see again ¶ [0081 &  94]).

Regarding Claim 6, Suzuki, Shen, and Swahn teach the semiconductor device of claim 1, wherein the first work-function layer (Suzuki 303/Shen 209) has a thickness of less than about 20 Å (see Shen [0024] teaching TiN layer 209 thickness of 15 Å).

Regarding Claim 7 (as best understood), Suzuki, Shen, and Swahn teaches a semiconductor device (see again Fig. 10; all citations reference Suzuki unless otherwise noted) comprising:
an n-type transistor (106) comprising:
a first fin (Suzuki 103; Shen 101) extending from a substrate (101);
a first gate dielectric layer (115) over the first fin; and
a first work-function layer (303) over the first gate dielectric layer (115), the first work-function layer (303) having a first proportion of a first crystalline orientation (e.g. “(111)”) and a first proportion of a second crystalline orientation (e.g. “(200)”; see ¶ [0081 & 94] teaching TiN film 303 having (111)/(200) crystallinity orientation ratio of 0.8 to 1.2); and
a p-type transistor (105) comprising:
a second fin (Suzuki 102; Shen 101) extending from the substrate (101);
a second gate dielectric layer (109) over the second fin; and
a second work-function layer (302) over the second gate dielectric layer (109), the second work-function layer (302) having a second proportion of the first crystalline orientation (e.g. “(111)”) and a second proportion of the second crystalline orientation (e.g. “(200)”; see again [0081 & 94] teaching TiN film 302 having (111)/(200) crystallinity orientation ratio of 0.8 to 1.2), wherein the first work-function layer (303) and the second work-function layer (302) comprise a same metal material (e.g. TiN; see [0081]).
Furthermore, although Suzuki, Shen, and Swahn may not explicitly teach that the first proportion [of 303 of n-type transistor 106] of the first crystalline orientation is greater than the second proportion [of 302 of p-type transistor 105] of the first crystalline orientation, before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art (in this case, the “general conditions” involve the motivation and processes by which to implement n-type & p-type work-function layers exhibiting first and second proportions of crystalline orientations, respectively), it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki would reasonably motivate one skilled in the art to discover the optimum relationship of proportionate crystalline orientations between respective work-function layers in n-type and p-type transistors; see also MPEP § 2144.05).
Finally, the claimed relative proportions of crystalline orientations would also have been obvious because it has been held that choosing from a finite number of identified, predictable solutions (i.e. there are only two predictable solutions: the first proportion is either greater or less than the second proportion) with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness. (See MPEP § 2143)

Regarding Claim 8 (as best understood), Suzuki, Shen, and Swahn teach the semiconductor device of claim 7, wherein the first proportion of the second crystalline orientation is less than the second proportion of the second crystalline orientation.

Regarding Claim 9, Suzuki, Shen, and Swahn teach the semiconductor device of claim 8, wherein the same metal material is TiN (e.g. TiN; see Suzuki [0081]/Shen [0002]).

Regarding Claim 10, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7, wherein each of the first work-function layer (303) and the second work-function layer (302) comprises fluorine (e.g. fluorine (F); see Shen ¶ [0002]).
Regarding Claim 11, Suzuki, Shen, and Swahn teach the semiconductor device of claim 10, wherein the first work-function layer (303) has a higher percentage of fluorine than the second work-function layer (302).
(See also Suzuki [0054-59] teaching respective diffusive properties of (111) and (200) orientations; these claimed relative dopant concentrations and other material properties are further obviated in view of the substantially identical nature between Suzki’s TiN films 303/302 and applicant’s TiN films 266A/B [compare with applicant’s instant Spec. at [0033-39]; see also MPEP § 2112 for discussion of inherent properties)

Regarding Claim 12, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7.
		Although Suzuki, Shen, and Swahn may not explicitly teach that the first work-function layer (303) has a work function between 3.9 eV and 4.3 eV, before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art (in this case, the “general conditions” involve the motivation and processes by which to optimize the range of work-function values of n-type and p-type transistors), it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki would reasonably motivate one skilled in the art to discover the optimum range of work-function values in n-type and p-type transistors; see also MPEP § 2144.05).

Regarding Claim 13, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7.
		Although Suzuki, Shen, and Swahn may not explicitly teach that the first work-function layer (303) has a work function between 4.7 eV and 5.1 eV, before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art (in this case, the “general conditions” involve the motivation and processes by which to optimize the range of work-function values of n-type and p-type transistors), it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki would reasonably motivate one skilled in the art to discover the optimum range of work-function values in n-type and p-type transistors; see also MPEP § 2144.05).

Regarding Claim 14, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7.
		Although Suzuki, Shen, and Swahn may not explicitly teach that a thickness of the first work-function layer (303) is equal to a thickness of the second work-function layer (302), before the instant application was filed it nevertheless would have been obvious to one of ordinary skill in the art to implement n-type & p-type work-function layers exhibiting this relative relationship between the first and second proportions of crystalline orientations, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (in this case, Suzuki at ¶ [0053] teaches that layer thickness constitutes a result-effective variable to may be adjusted to modify a layer’s work-function; therefore, Suzuki would reasonably motivate one skilled in the art to discover the optimum range layer thickness in order to effect the desired work-function; see also MPEP § 2144.05).

Regarding Claim 15, Suzuki, Shen, and Swahn teach the semiconductor device of claim 7, wherein the first crystalline orientation is (111) and the second crystalline orientation is (200).  See again Suzuki ¶ [0081 & 94].

Allowable Subject Matter
Claims 16, 17, & 20 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of independent Claim 16 including the specific configuration of gate dielectric layers and work-function layers extending conformally over the capping layers, in combination with the other structural limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew E. Gordon/Primary Examiner, Art Unit 2892